                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                         Plaintiff,

       v.                                                          Case No. 18-CR-182 (JPS)

NICKIE FOSTER,

                         Defendant.


                    GOVERNMENT=S SENTENCING MEMORANDUM


       The United States of America, by and through its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Margaret B. Honrath, Assistant United

States Attorney, hereby submits the following memorandum in advance of the sentencing hearing

set for March 5, 2020.

  I.   Procedural Background

       On September 18, 2018, a federal grand jury returned a 15-count indictment charging

defendant Nickie Foster with five Hobbs Act robberies and five counts of using a firearm during

a crime of violence. Under the charges in the indictment, Foster faced a potential mandatory

minimum sentence of 41 years in prison. On December 12, 2019, Foster pled guilty to five Hobbs

Act robbery counts, two counts of brandishing a firearm during a crime of violence, and one count

of discharge of a firearm during a crime of violence. At sentencing, Foster faces a statutory

mandatory minimum sentence of 24 years in prison on the firearm counts.




            Case 2:18-cr-00182-JPS Filed 03/04/20 Page 1 of 9 Document 118
 II.   Calculation of the Advisory Guideline Range

       The presentence report (PSR) recommends an advisory sentencing range of 70 months to

87 months’ imprisonment as to the Hobbs Act robbery counts.          Under U.S.S.G. § 2K2.4(b), the

advisory sentencing guidelines for the § 924(c) counts is the statutory mandatory minimum, which

must run consecutive to any other sentence.

III.   A Sentence Above the Mandatory Minimum But Below the Low-End of the
       Guidelines is an Appropriate Sentence under 18 U.S.C. § 3553(a)

       Overall, the court must impose a sentence that is sufficient but not greater than necessary.

To this end, the court must consider the factors set forth in 18 U.S.C. § 3553(a). United States v.

Harris, 490 F.3d 589, 593 (7th Cir. 2007). The factors include: the nature and circumstances of

the offense and the history and characteristics of the defendant; the need for the sentence imposed

to reflect the seriousness of the offense, promote respect for the law, provide just punishment, to

afford adequate deterrence, and protect the public from further crimes by the defendant; and to

provide the defendant with needed training opportunities or medical care. See 18 U.S.C. § 3553(a).

       A. Nature of the Offenses

       On five separate occasions in a span of 14 hours, Nickie Foster pointed a handgun at

innocent people.   She discharged that gun at least two times: once to frighten a taxi cab driver;

and the second time to immobilize a gas station employee.             Foster demonstrated an utter

disrespect for the law and a disregard for the lives she impacted.

       During each of the four taxi cab robberies, Foster pointed a handgun into the faces and

heads of taxi cab drivers.    Despite their acquiescence to hand over their meager wages, she

repeatedly yelled at them and threatened to shoot them. She manhandled them, and she pistol-

whipped some of them.     She did all of this in the very close confines of their taxi cabs.




                                                 2
         Case 2:18-cr-00182-JPS Filed 03/04/20 Page 2 of 9 Document 118
       Below are two still photos from the first taxi cab robbery.   During this robbery, Foster

pointed the gun at the driver’s head and then pulled his turban off, accusing him of hiding money

from her.




                                               3
            Case 2:18-cr-00182-JPS Filed 03/04/20 Page 3 of 9 Document 118
        During the second taxi cab robbery, Foster pointed the gun at the driver and repeatedly told

him not to look back or she’d “blow [his] face off.” A still shot from the robbery is below:




This taxi cab driver reported that this was the first time he was robbed in the 10 years he’s been a

taxi cab driver.   He continues to work as a taxi cab driver, but every day he thinks about the

robbery and is scared that someone is going to point a gun at his head and rob him again.     PSR

¶ 68. He has incurred significant losses to his income because he is too frightened to take calls

to or from certain areas of the city.   Id.

        During the third taxicab robbery, Foster again pointed the gun at the driver. A still image

from the third robbery is below:




                                                 4
          Case 2:18-cr-00182-JPS Filed 03/04/20 Page 4 of 9 Document 118
           She yelled at him over and over, “Put your face in the mother fucking steering wheel!”

She said she’d “blow this bitch [referring to the gun] off,” if he looked back. Soon thereafter,

Foster’s co-defendant Martell Ford entered the front passenger’s seat of the cab and joined

Foster.    Foster continued to point the gun at the driver. While Ford dug through the driver’s

pockets, Foster leaned into the driver’s area and hit the driver in the head with the gun.

          This particular driver had immigrated to America in 1998. He had been a cab driver for

20 years. This was the first time he had ever been robbed.    He said, “The day I was robbed was

the worst day of my life since I came to America.”     PSR ¶70.




                                                  5
           Case 2:18-cr-00182-JPS Filed 03/04/20 Page 5 of 9 Document 118
       During the fourth taxicab robbery, Foster again pointed the gun at the taxi cab driver,

ordered him to put his head on the steering wheel, and said, “I’ll kill you on the spot.” A still

image from the robbery is shown below:




Despite his compliance with her demands, she struck him in the head with the gun.          After

taking his wallet and cell phone, Foster told him not to turn around for five minutes and she got

out of the cab.   When the driver looked back at Foster, Foster fired a shot in the air.    That was

this drivers last night driving a cab – after nine years on the job, he quit because the robbery

made him fear that the next time something like this happened, he may not go home.          PSR ¶72.




                                                  6
         Case 2:18-cr-00182-JPS Filed 03/04/20 Page 6 of 9 Document 118
       Just an hour later, Foster entered the Petro Mart gas station and caused unthinkable damage

and destruction on a human life.   The still image below shows Foster and Johnson soon after they

entered the Petro Mart and the employee approached them.




Foster submits that the shooting was accidental insofar as while she was running after the

employee, the cash room door hit her arm, causing the firearm to discharge. However, Foster’s

violent conduct in the hours leading up to the Petro Mart robbery and her repeated threats to hurt

people demonstrate her desire to cause harm to anyone who did not immediately comply with her

demands.    Unlike the taxi cab drivers, the Petro Mart employee had space to run away, so he did.

Upon doing so, Foster ran after him. It was during her chase of him, while he sought protection in




                                                7
         Case 2:18-cr-00182-JPS Filed 03/04/20 Page 7 of 9 Document 118
the cash room, that she shot him in the head. She hit the frontal lobe of his brain and “ruined his

life” PSR ¶73.




After the shooting, Johnson encouraged Foster to continue what they set out to do.             The

employee’s last memory was Foster trampling on his stomach to get to the cash register.      After

obtaining the money, Johnson and Foster fled the store, leaving the employee to die.   To Foster’s

credit, she did not continue on the violent rampage as did Johnson.

       Foster’s repeated violence toward taxi cab drivers and disregard for human life during the

Petro Mart robbery demand a prison term above the mandatory minimum.               While Johnson

seemed to have played somewhat of an instigator role in the taxi cab robberies, Foster’s acts and

threats during the taxi cab robberies reflect that she was much more than Johnson’s pawn.    They

were partners in this violent escapade.




                                                8
         Case 2:18-cr-00182-JPS Filed 03/04/20 Page 8 of 9 Document 118
       B.     History and Characteristics of the Defendant

       The PSR and Foster’s sentencing memorandum details Foster’s significant intellectual,

psychological, and mental health issues and her history of trauma.           Interestingly, Foster’s

background presents more similarities with Johnson then differences. Both suffer from low-

intellectual functioning, mental instability and childhood trauma.   Both are products of a broken

system.     However, their backgrounds only serve as a possible explanation for their involvement

in these crimes, but not an excuse.       Foster made intentional decisions to victimize others,

strangers who were just trying to make ends meet at low-wage jobs.

IV.    Conclusion

       It is with all of this in mind that the United States believes a total sentence of 27 years in

prison is appropriate, comprising of the 24-year mandatory minimum plus the below-guideline

sentence of 36 months on the robbery counts.         The government anticipates making additional

statements at the sentencing hearing.


       Dated at Milwaukee, Wisconsin, this 4th day of March, 2020.


                                              MATTHEW D. KRUEGER
                                              United States Attorney

                                        By:   s/ Margaret B. Honrath
                                              Assistant United States Attorney
                                              Illinois Bar Number: 6296758
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1582
                                              Fax: (414) 297-1738
                                              E-Mail: Margaret.Honrath@usdoj.gov




                                                 9
          Case 2:18-cr-00182-JPS Filed 03/04/20 Page 9 of 9 Document 118
